DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on February 22, 2021 is acknowledged. Claims 1-2, 5, 7-8, and 11 are pending in this application. Claims 1 and 7 have been amended. Claims 3-4, 6, 9-10, and 13 are cancelled. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 7-9,  and 11 under 35 U.S.C. 103 as being unpatentable over Itsuji et al. (EP 2649993) in view of Al Dandachi Atassi (US 9,089,477), Garekani et al. (Increasing the aqueous solubility of acetaminophen in the presence of polyvinylpyrrolidone and investigation of the mechanisms involved, Drug Development and Industrial Pharmacy, 2003, vol. 29. No 2 pages 173-179) and further in view of Herzenberg et al. (US 2002/0142991) has been withdrawn in view of Applicant’s amendment to claims 1 and 7 to recite the solubilizing agent is arginine and present in the amount of 1.0-2.0 wt. %. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Itsuji et al. (EP 2649993) who discloses an aqueous composition 
The concentration of acetaminophen is about 0.1-5 % w/v (paragraph 0017), thus meeting the limitations recited in claims 1 and 7).  
The aqueous composition also can comprise an isotonizing agent such as xylitol, trehalose, glucose, fructose, sucrose, mannitol, erythritol and sodium chloride. The amount of the isotonizing agent used is added to the aqueous composition such that the aqueous composition becomes isotonic, and can be determined by the skilled person depending on the kind of the isotonizing agent (paragraph 0023-0025).   An example prepared to determine the effect of pH utilized 0.9% NaCl (sodium chloride) (paragraph 0060), meeting the limitations in claim 1 and 7. 
The injection are prepared by dissolving or dispersing the components in distilled water for injection (paragraph 0031).  It is noted that water for injection is sterile, non-pyrogenic, distilled water. 
There is no disclosure of the use of or motivation within the art to use arginine in the range of 1.0-2.0 wt. % in an injectable acetaminophen composition as a solubilizing agent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615